Citation Nr: 9909635	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the claim of service 
connection for multiple sclerosis.  In November 1995, the 
veteran filed a timely notice of disagreement, and a 
statement of the case was issued.  The veteran filed a timely 
substantive appeal in December 1995.  In February 1996, the 
veteran appeared and testified at the RO before a hearing 
officer.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Symptoms of multiple sclerosis became manifest within 
seven years of the veteran's discharge from service in 1970. 


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's pre-induction examination of 
June 1968, the examiner reported a finding of defective 
vision, and a physical profile of 2 was assigned for his 
eyes.  A diagnosis of right eye esotropia was noted.  There 
was also a reported history of right ankle pain, but the 
ankle was within normal limits on examination.  A left ankle 
x-ray was negative.  The veteran's reported medical history 
included problems with his vision due to an accident 
involving the right eye in 1964, dyspnea, heart palpitation, 
and cramps and lameness in the legs on overexertion.  Defects 
were not noted at the time of his separation examination in 
December 1970.  

During a period of hospitalization beginning in March 1993, 
the veteran was diagnosed with multiple sclerosis.  Since 
July 1992, the veteran had had problems with ataxia, 
dizziness, blurry vision, and lower extremity weakness.  
According to the report, the clinical findings were 
consistent with multiple sclerosis.  

On VA examination of May 1993, the examiner reported that the 
veteran had classic, definite, multiple sclerosis beginning 
with the onset of optic neuritis in 1980, and that there had 
been a 12-year period of quiescence until that fall.  The 
veteran had not responded to the IV glucocorticoid therapy.  
Although there was some sensory loss in the lower extremities 
from the multiple sclerosis, there was no evidence of 
peripheral neuropathy.  This was also noted in an August 1993 
letter written by the same physician, since he was the 
veteran's treating physician at the time.

In October 1995, VA received statements from individuals who 
worked with the veteran in the 1970s.  Around 1975 and 1976, 
they noticed that the veteran would stumble and complain of 
blurry vision.  

In an October 1995 letter, Dr. Camilo E. Fadul reported that 
it is reasonable to conclude that the veteran had 
manifestations of multiple sclerosis as early as 1975, even 
though a definite diagnosis was first made in 1993.  Given 
the nature of the condition, the clinical course of the 
condition has to be observed over time in order to reach a 
definite diagnosis.  Dr. Fadul further noted that the reasons 
for intermittent exacerbations were unknown, and that the 
natural course of the disease was unpredictable.  The 
clinical course is heterogeneous.  

In a November 1995 letter, the physician who examined the 
veteran in May 1993 reported that the veteran informed him of 
the statements regarding neurological problems as early as 
the fall of 1975.  Although there was no independent 
verification, the physician did opine that it was possible 
that the date of onset could be as early as 1975.  The 
physician added that if there was ample documentation of his 
difficulty with walking and balance or his vision in 1975, 
then the date of onset would be that time.  

During the personal hearing in May 1996, there was some 
discussion of attempts to secure copies of a neurological 
examination conducted in 1980 when the veteran was treated 
for colon cancer.  It was noted that the report reflected a 
finding of a normal neurological examination.  However, the 
physician who conducted the examination had retired and the 
hospital could not find records of a neurological 
examination.  The hospital indicated that the physician was a 
medical practitioner and that the neurology examination 
generally consisted of tapping a hammer on the knee, and was 
not a thorough neurological work-up.  The veteran testified 
that he was initially diagnosed with multiple sclerosis in 
1992, but had been told that he had the condition in 1980.  
In the mid-1970s, he had several episodes of blurry vision.  
He was in an automobile accident in 1977 due to his vision 
problems, and reported the episode of blurred vision to the 
police during the investigation.  His attempts to secure the 
police report were unsuccessful.  He did not see a physician 
for the problem, and figured it was due to his glasses.  He 
also testified that he had problems with falling and 
maintaining his balance, and recalled several falls in 1974 
and 1975.  His co-workers witnessed these incidents.  When he 
first noticed these problems in the 1970s, he did not have 
medical insurance, and saw Dr. Beloin on a periodic basis for 
other complaints, such as colds.  He started seeking 
treatment from Dr. Beloin on a regular basis in 1980.  He 
also mentioned that a VA physician was treating him.  He 
receives disability benefits from the Social Security 
Administration (SSA), but did not recall undergoing an 
examination pursuant to his claim.  

In June 1997, VA received a letter from the veteran's spouse.  
Around late 1973 or early 1974, she noticed the veteran's 
problems with fatigue and eventual problems with 
incoordination.  She also noted that he complained of blurry 
vision.  These problems would periodically appear and then 
disappear.  At that time, they did not have medical 
insurance, but eventually the veteran sought medical 
treatment since his problems worsened.  

The extent of the veteran's multiple sclerosis is noted in VA 
treatment records dated from 1991 to 1995, and in a June 1998 
VA examination pursuant to his claim for aid and attendance.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1998).  For reasons stated below, the Board finds that the 
evidence supports a grant of service connection for multiple 
sclerosis.  

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred, in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
Multiple sclerosis will be presumed to have been incurred 
during service, if manifested to a compensable degree within 
seven years after service.  38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the veteran has been diagnosed with the claimed 
disability.  Such diagnosis was apparently made in 1993, and 
at that time it was estimated that the first manifestations 
of the condition occurred in 1980 with episodes of optic 
neuritis.  However, the veteran has presented evidence, lay 
and medical, that symptoms of his disability occurred and 
were observed within the presumptive period prescribed by the 
applicable regulations.  

The lay evidence includes eyewitness accounts of the 
veteran's specific multiple sclerosis symptoms such as 
incoordination, fatigue and complaints of blurry vision, and 
is sufficient to show that he experienced problems in the 
mid-1970s.  These statements also corroborate the veteran's 
statements that even though he had these problems, he did not 
seek treatment until they worsened.  Therefore, the condition 
was not diagnosed until years later.  Normally, where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Here, the evidence of record includes 
letters from physicians familiar with the veteran's case, who 
have an understanding of the nature of the disability at 
issue.  Both physicians have indicated that it is possible 
the veteran's multiple sclerosis symptoms became manifest in 
1975.  This was clearly indicated in the October 1995 letter 
from Dr. Fadul.  Also, the VA examiner did note that a 1975 
date of onset was possible given ample documentation of the 
symptoms claimed to have been present at that time.  Here, 
such documentation is in the form of the lay statements 
regarding the problems with blurry vision, incoordination and 
fatigue that occurred in 1975.  These statements are credible 
and, given the interpretation of their medical significance 
by the doctors' statements, sufficient to show that multiple 
sclerosis became manifest in 1975.  Any symptoms of multiple 
sclerosis would be compensably disabling, 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (1998), as the minimum rating is 30 
percent.  Thus the provisions of 38 C.F.R. § 3.307 are 
satisfied, giving rise to the presumption of service 
incurrence.

Here, the preponderance of the evidence favors the veteran's 
claim of service connection for multiple sclerosis, therefore 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.  The appeal is granted.


ORDER

Entitlement to service connection for multiple sclerosis has 
been established, and the appeal is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


